997 So.2d 493 (2008)
Erick EDOUARD, Appellant,
v.
STATE of Florida, Appellee.
No. 4D08-4188.
District Court of Appeal of Florida, Fourth District.
December 17, 2008.
Rehearing Denied January 23, 2009.
Erick Edouard, Century, pro se.
No appearance required for appellee.
Prior report: 944 So.2d 372.
PER CURIAM.
We affirm the trial court's denial of appellant's Florida Rule of Criminal Procedure 3.850 motion. We accept the trial court's conclusion that appellant failed to demonstrate that trial counsel was ineffective in presenting the motion to suppress to the trial court. Compare, Johnson v. State, 888 So.2d 122 (Fla. 4th DCA 2004).
POLEN, KLEIN and HAZOURI, JJ., concur.